Name: Council Regulation (EEC) No 1316/80 of 28 May 1980 fixing the basic and buying-in prices for apples for the month of June 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 134/22 Official Journal of the European Communities 31 . 5 . 80 COUNCIL REGULATION (EEC) No 1316/80 of 28 May 1980 fixing the basic and buying-in prices for apples for the month of June 1980 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( ! ), as last amended by Council Regulation (EEC) No 1315/80 (2), and in particular Articles 16 and 35 thereof, Having regard to the proposal from the Commission, Whereas under Article 16 of Regulation (EEC) No 1035/72, basic and buying-in prices were fixed for apples other than cider apples for the marketing year running from 1 August 1979 to 31 May 1980 ; Whereas, at present, stocks of apples are similar to those of the 1978 /79 marketing year in the course of which a basic price and a buying-in price were fixed for the month of June by Regulation (EEC) No 1031 /79 (3) ; whereas, consequently, considerable quan ­ tities of apples are likely to be withdrawn from the market before the end of May 1 980 ; whereas, in order to remedy this situation, a basic price and a buying-in price should similarly be fixed for the month of June, HAS ADOPTED THIS REGULATION : Article 1 1 . For the month of June 1980 , the basic and buying-in prices for apples other than cider apples, expressed in ECU per 100 kg net, shall be as follows :  basic price : 25-46, - buying-in price : 1 2-94. 2. The prices specified in paragraph 1 relate to apples of the Golden Delicious variety, quality class I , size 70 mm or more, packaged . Article 2 The prices quoted in Article 1 ( 1 ) shall not include the cost of packaging. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 May 1980 . For the Council The President G. MARCORA (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2 ) See page 20 of this Official Journal . (3 ) OJ No L 130, 29 . 5 . 1979, p. 7 .